Citation Nr: 0919771	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  03-35 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.

In February 2005, the Veteran presented testimony at a 
personal hearing conducted at the St. Paul RO before Kathleen 
K. Gallagher, a Veterans Law Judge (VLJ) who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case.  A transcript of this personal hearing is in 
the Veteran's claims folder.

In a May 2005 decision, the Board remanded the issue of 
whether new and material evidence had been submitted to 
reopen a claim for service connection for left ear hearing 
loss for further development.  In January 2008, the Board 
remanded the claim a second time for compliance.

As noted in the January 2008 remand, the record revealed that 
the Veteran filed a claim for service connection for 
bilateral leg pain secondary to his service-connected back 
disability.  As it appears that no development has been 
undertaken, the Board once again refers this claim to the RO 
for any necessary development.

Once again, the Board finds that the development requested in 
May 2005 and January 2008 for the issue of whether new and 
material evidence has been submitted sufficient to reopen the 
claim for entitlement to service connection for left ear 
hearing loss has not been completed.  Stegall v. West, 11 
Vet. App. 268 (1998).  As such, the issue of whether new and 
material evidence has been submitted sufficient to reopen the 
claim for entitlement to service connection for left ear 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Reason for Remand:  Stegall violation

A review of the post development after the January 2008 
remand reflects that once again the directives of the Board 
were not carried out.  Stegall, 11 Vet. App. 268.  
Consequently, this matter must once again be remanded before 
a decision can be reached on this matter.  

In May 2005, the Board remanded the issue of whether new and 
material evidence had been submitted to reopen a claim for 
left ear hearing loss in order for the Veteran to receive 
proper notice including the provisions of 38 C.F.R. 
§ 3.156(a) prior to its amendment effective in August 2001.  
However, the Veteran was again furnished the post amendment 
version of 38 C.F.R. § 3.156(a).  In January 2008, the claim 
was once again remanded to provide the Veteran with the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 
2001.  Once again he was provided with the post August 2001 
version of that amendment.  As such, the Board has no choice 
but to remand this matter in order to provide the Veteran 
with proper notice.  Stegall, 11 Vet. App. 268.

In January 2008, the Board also remanded for compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this decision, 
the Court held that the VCAA requires VA to look at the bases 
for the denial in the prior decision and to respond with 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The Board stated that the Veteran must be 
furnished a notice letter that specifies the date of the last 
final denial, the reasons the claim was denied, and what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  The Board 
specifically noted that the Veteran was originally denied 
service connection for bilateral hearing loss in an October 
1996 RO decision because there was no record of bilateral 
hearing loss for VA purposes in service, no record of 
sensorineural hearing loss for VA purposes within one year of 
service separation, and no link to service.  As such, 
evidence addressing these elements was necessary to establish 
service connection.  Although the Veteran was sent a notice 
letter in March 2008 that informed him that his claim was 
last denied in October 1996 and provided him with a 
definition of new and material evidence, the letter did not 
correctly state the reasons his claim was denied.  Thus, a 
remand to provide him with this information is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must provide the Veteran 
with a notice letter that complies with 
the provisions of Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In this regard, the 
Veteran must be furnished a notice letter 
that specifies the date of the last final 
denial, the reasons the claim was denied, 
and what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  The letter should state 
that the Veteran was originally denied 
service connection for bilateral hearing 
loss in an October 1996 RO decision 
because there was no record of bilateral 
hearing loss for VA purposes in service, 
no record of sensorineural hearing loss 
for VA purposes within one year of service 
separation, and no link to service.  As 
such, evidence addressing these elements 
is necessary to establish service 
connection for left ear hearing loss.

2.  Additionally, if the benefit is 
denied, the Veteran must be provided with 
the provisions of 38 C.F.R. § 3.156(a) 
that were in effect prior to the amendment 
in August 2001, which stated that new and 
material evidence means evidence not 
previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO/AMC must 
ensure that the notice letter and SSOC 
fully address the directives of this 
remand and if not, the VBA AMC should 
implement corrective procedures.  The 
Board must emphasize that this is the 
third remand for the provisions of 38 
C.F.R. § 3.156 (2001) prior to the 
amendment in August 2001.  The Board errs 
as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

4.  Thereafter, after undertaking any 
additional development deemed appropriate 
in addition to the above, the RO should 
readjudicated the claim for left hearing 
loss on the basis of new and material 
evidence using the provisions of 38 C.F.R. 
§ 3.156 (2001), as the Veteran filed his 
claim before August 29, 2001.  If the 
benefit sought is not granted, the veteran 
should be furnished with a SSOC and 
afforded an opportunity to respond before 
the case is returned toe the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




